DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa et al (WO 2015072800) with US 2016/0280964 used for translation purposes.
With regards to claim 1, Suwa teaches an adhesive composition (abstract) for polarizing plates (abstract) that contains an epoxy compound, a (meth)acrylate compound, and a photopolymerization initiator (abstract).  Suwa teaches the (meth)acrylate monomer to be a mixture of a monomer having one (meth)acryloyl group and a polyfunctional (meth)acrylate monomer (0056) wherein the monofunctional (meth)acrylate includes compounds such as benzyl (meth)acrylate (reading on having a hydrophobic group) (0059).  Suwa teaches the composition to be deposited on a cellulose triacetate (TAC) film (0112).
Suwa is silent on the adhesive strength as measured in the claim process.
However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 2, Suwa teaches the composition to contain an epoxy that has two or more epoxy groups (0046).
With regards to claim 3, Suwa teaches the composition to have an epoxy having one group and an epoxy having two or more groups (0046).
With regards to claim 4, Suwa teaches the composition to have a high modulus (0041) but is silent on the actual value.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 5, Suwa is silent on the maximum tanδ.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 6, Suwa is silent on the glass transition temperature of the cured composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claims 7 and 8, Suwa teaches the composition to include compounds that are alkelyene glycol di(meth)acrylates (0058) such as diethylene glycol di(meth)acrylate (0058).
With regards to claim 9, Suwa teaches the amount of the bifunctional monomer to be from 0 to 100 parts per 100 parts of the (meth)acrylate compound (0073) with a preferred concentration of 15 parts in a composition having 20 parts of (meth)acrylate monomers (75%) (example 12 table 2).
With regards to claims 10 and 11, Suwa teaches the monofunctional (meth)acrylate to include lauryl (meth)acrylate (as applicants cite in the specification as reading on the preferred monomer having the claimed glass transition temperature).
With regards to claim 12, Suwa teaches the composition to include monofunctional monomer in a concentration of 5 parts in a composition having 20 parts of (meth)acrylate compounds (25%) (table 2 example 12).
With regards to claim 13, Suwa teaches an adhesive composition that is used to prepare a polarizing plate by attaching a polarizer to a protective film (0002) and to be used for an optical display device (abstract).
With regards to claim 14, Suwa is silent on the color coordinate bs value of the cured composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 15, Suwa teaches an optical display device using said composition and polarizing plate (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763